Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-13 are pending. Claims 7-13 have been withdrawn due to non-elected claims. Claims 1-6 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-6 in the reply filed on 08/12/2022 is acknowledged.
Applicants argued that the office is to apply the PCT standards for unity of invention. These arguments are found not persuasive. The restriction requirement sent on 06/29/2022 applied the PCT standards for unity of invention. As stated in the restriction requirement dated 06/29/2022, Group I, Group Il and Group Ill lack unity of invention because even though the inventions of these groups require the technical feature of an assembly comprising a needle unit, a flow cell unit, a first selector valve unit, a pumping means and a second selector valve unit according to instant claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior arts Colston et al. (US20110092376A1) in view of Cottier (US20150192574A1) as outlined in detail below in 103 rejection. Therefore the restriction requirement is still deemed proper.
Priority
This application, Serial No. 16/772,205 (PGPub: US 20210069707A1) was filed on 06/12/2020. This application is a 371 of PCT/IB2018/059999 filed on 12/13/2018, which claims foreign priority of Swiss Confederation Patent Application CH01541/17 filed on 12/15/2017.

Information Disclosure Statements
The Information Disclosure Statements filed on 06/12/2020 has been considered by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “the first selector valve comprises a movable conduit the movable conduit which can be moved into a plurality of different positions, in each position the conduit fluidly connects a respective one said inputs..”. The term “the movable conduit” in line 2 is repeating the previous term “a movable conduit’ and should be deleted. The term “the conduit” in line 3 should read “the movable conduit”. 
Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the Abstract contains 193 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in line 5 “the selector valve unit…”. It is unclear which valve units it is referring to since claim 1 recites a first selector valve unit and a second selector valve unit. For the purpose of compact prosecution the examiner is interpreting the claim language “the selector unit” in claim 4 line 4 as the second selector valve unit. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colston et al. (US20110092376A1, listed in IDS dated 06/12/2020) in view of Cottier (US20150192574A1).
Regarding claim 1, Colston discloses system, including method and apparatus, for performing droplet-based assays (Abstract). 
In detail, Colston discloses the system comprising:
a needle unit comprising n hollow needles, wherein n is greater than one (Fig. 14, Par. [246]: a line of intake conduits or needles 990);
a flow cell unit comprising m flow cells, wherein m is greater than one), each flow cell having an input and an output (Fig. 14, Par. [248]: thermal cycler 976 may include a plurality of reaction channels provided by coiled tubes 1000-1014 each forming a separate, respective connection with a different intake conduit 990; in any event, droplet transporter 974 may load packets of droplets into the coiled tubes in parallel, and the packets may be thermally cycled in parallel, while following separate flow paths), 
a first selector valve unit which is fluidly connected between the needle unit  and flow cell unit, and wherein said first selector valve unit is configured so that it is operable to selectively fluidly connect any one of the n hollow needles with said m flow cells in said flow cell unit (Fig. 11, Par. [235]: outflow conduit 872 may be separated from the intake conduit by one or more valves 880; Par. [237]: valves 880 may provide selectable and adjustable fluid communication between intake conduit 870, outflow conduit 872 which is connected to the reaction sites; Fig. 14, Par. [248]: thermal cycler 976 may include a plurality of reaction channels provided by coiled tubes 1000-1014 each forming a separate, respective connection with a different intake conduit 990); 
a pumping means which is selectively operable to provide negative pressure (Fig. 14, Par. [247]: droplet intake may be driven by one or more pumps. For example, a negative pressure applied by syringe pump 980); 
a second selector valve unit which is fluidly connected between said pumping means, and the output of each flow cell (Fig. 7, Par. [213]: one or more valves 770 may be disposed generally between the thermal cycler (e.g.: flow cell) and the detector; Fig. 14: the detector is connected to the syringe pump 980).
Colston does not specifically teach that the flow cell comprises a test surface on which ligands can be provided located between the input and output.
Cottier teaches a flow conduit system suitable for biochemical sensing (Abstract). In detail, Cottier teaches the flow conduit system comprising, a first flow cell conduit (1) comprising one or more sensing areas for biochemical sensing; a first selector valve (4); a first inlet/outlet conduit (2) which fluidly connects the first flow cell conduit (1) to the first selector valve (4); a first injection conduit (6) having a first end and a second end; a second injection conduit (7) having a first end and a second end; a fluid injecting means (8) fluidly connected to the second ends of each of the first and second injection conduits (6, 7) (Abstract, Fig. 1). Cottier further teaches the flow conduit system comprises a first flow cell conduit (1) connected to a second flow cell conduit (1’) through an intermediate conduit (20) (Fig. 2B, Par. [158]). Cottier teaches that the flow cell conduit comprises one or more sensing areas; preferably, the sensing areas are functionalized such as to selectively bind a ligand, or are prepared to allow selective functionalization. Such a surface preparation may comprise a dextran matrix with carboxymethylated groups, such as known to the skilled in the art (Par. [135]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the reaction channels of Colston, to use multiple flow cells comprising a test surface on which ligands can be provided located between the input and output, as taught by Cottier, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because Colston teaches the reaction can be a binding interaction (Colston, Par. [145]) therefore it would be desirable to using a reaction channels that comprising binding ligands as taught by Colston. In addition, Cottier teaches the disclosed sensor comprising multiple flow cells can provide fast fluid transitions, a high sensitivity, a large measuring range, a high readout speed, low costs per measuring point, simple device handling, low maintenance requirements and high robustness with respect to manufacturing tolerances (Cottier, Par. [14]).
One of skill in the art would have a reasonable expectation of success in combining Colston with Cottier because both are directed to a system of delivery various sample to multiple reaction site.

Regarding claim 4, Colston in view of Cottier teaches an assembly wherein the second selector valve unit comprises at least m valves, wherein m is the number of flow cells in the flow cell unit, and wherein each valve is fluidly connected to an output of a respective flow cell (Colston, Fig. 14 and Par. [248]: droplet transporter 974 may load packets of droplets into the coiled tubes (e.g.: flow cells) in parallel, and the packets may be thermally cycled in parallel, while following separate flow paths; Droplets from each coiled tube (e.g.: flow cell) also may be detected in parallel, indicated at 1016, by detector 978; Colston, Fig. 7, Par. [213]: one or more valves 770 may be disposed generally between the thermal cycler (e.g.: flow cell) and the detector. Therefore it would be obvious to use m valves 770, wherein m is the number of the coiled tubes so that droplets from each coiled tube (e.g.: flow cell) also may be detected in parallel), and 
wherein the selector valve unit can be arranged in m+1 different configurations wherein said m+1 different configurations comprise, at least, a configuration wherein each of said m valves are opened, and configurations wherein only one of said m valves are opened and the other valves are closed (Colston, Par. [213]: one or more valves 770 may be disposed generally between the thermal cycler and the detector, to provide control of emulsion flow downstream of the thermal cycler, with respect to the at least one detection channel/chamber; Colston, Fig. 14 and Par. [248]: droplets from each coiled tube (e.g.: flow cell) also may be detected in parallel, indicated at 1016, by detector 978, therefore reading on the limitation “a configuration wherein each of said m valves are opened”. Colston, Fig. 105 and Par. [885]: system 4560 also includes a valve mechanism, generally indicated at 4566, which is configured to selectively direct droplets toward either of two fluorescence detection chambers 4568, 4570. For example, valve mechanism 4566 may include a first valve 4572 disposed between droplet input channel 4562 and detection chamber 4568, and a second valve 4574 disposed between droplet input channel 4562 and detection chamber 4570. Thus, by opening and closing valves 4572 and 4574 appropriately, droplets may be transferred selectively into chambers 4568, 4570, therefore reading on the limitation “configurations wherein only one of said m (e.g.: m=2) valves are opened and the other valves are closed”).

Regarding claim 5, Colston in view of Cottier teaches an assembly further comprising one or more sensors which are configured to detect if molecules of a sample fluid which has been passed through a flow cell have become bound to ligands on the test surface of that flow cell (Colston, Par. [183]: detector for detection of signals; Cottier, Par. [135]: the sensing areas can be but are not limited to part of a flat surface or chip, such as is the case for SPR or waveguide-based or SAW sensors, or can be at a tip of an optical fiber, or the outer surface of a nanowire; the transducer may also be based on but is not limited to SPR, other (interferometric) waveguide, surface acoustic waves (SAW), Quartz Crystal Microbalance (QCM), or fully electronic schemes such as nanowire-based transducers).

Regarding claim 6, Colston in view of Cottier teaches an assembly the assembly further comprises a sample tray holder comprising a plurality of reservoirs, each reservoir defining a volume which can hold a fluid, and wherein each reservoir is configured such that a respective hollow needle of said needle unit can be selectively moved into the volume defined by the reservoir (Colston, Fig. 14 and Par. [245]: emulsion array 972 may include emulsions 982 held in an array of droplet reservoirs 984 formed by a plate 986; Colston, Par. [246]: droplet transporter 974 may include a line of intake conduits or needles 990 for intake of droplets in parallel from a row of droplet reservoirs 984 of plate 986; Colston, Par. [252]: the autosampler generally is capable of picking up droplets from any reservoir or sequence of reservoirs of the array and may be controllable to intake a variable volume of fluid from each reservoir).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Colston et al. (US20110092376A1) in view of Cottier (US20150192574A1), as applied to claim 1 above, further in view of Hanson et al. (US4108602A, Pub date: 08/22/1978, listed in IDS dated 06/12/2020).
Regarding claim 2, Colston in view of Cottier teaches the first selector valve unit is configured so that it is operable to selectively fluidly connect any one of the n hollow needles with said m flow cells in said flow cell unit as described according to claim 1 above.
Colston in view of Cottier does not specifically teach that the first selector valve unit comprises a plurality of inputs, each input fluidly connected to a respective needle of the needle unit; and the first selector valve has a single output, wherein the first selector valve is configured such that it can selectively fluidly connect any one of said inputs to the single output, so that fluid can flow from said input to said single output.
Hanson teaches an automated sample changing chemical analysis system for sequentially analyzing a series of samples such as pharmaceutical chemical samples (Abstract).
In detail, Hanson teaches that a seven-way sample selector valve 12 is provided which is a step valve having seven sample access ports which communicate with the respective sample chambers 10a-10g through respective sample access tubes 14a-10g; in the seven positions of sample selector valve 12, the valve 12 provides communication between the respective sample access tubes 14a-14g and a single sample delivery conduit 16; the selector valve 12 is sequentially shifted from position to position by means of a step motor 18 (Fig. 1 and Col. 5, lns. 20-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replace the first selector valve unit of Colston in view of Cottier, to incorporate a selector valve unit wherein the selector valve unit comprises a plurality of inputs, each input fluidly connected to a respective needle of the needle unit; and the first selector valve has a single output, wherein the first selector valve is configured such that it can selectively fluidly connect any one of said inputs to the single output, so that fluid can flow from said input to said single output, as taught by Hanson, to arrive at the claimed invention. Doing so would provide an analysis system which is simplified in construction and wherein the required number of complex multiple-position selector valves and associated tubes is minimized as taught by Hanson (Hanson, Col. 2, lns. 26-36).
One of skill in the art would have a reasonable expectation of success in combining Colston in view of Cottier with Hanson because both are directed to a device for sample distribution.
Regarding claim 3, Colston in view of Cottier and Hanson teaches an assembly wherein the first selector valve comprises a movable conduit the movable conduit which can be moved into a plurality of different positions, in each position the conduit fluidly connects a respective one said inputs 4a-h to the single output 4' (Hanson, Fig. 1 shows the selector valve 12 comprises a movable conduit; and Col. 5, lns. 28-30: the selector valve 12 is sequentially shifted from position to position by means of a step motor 18).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, and 22-24 of copending Application No. 16/772,185 (hereinafter ‘185). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘185 discloses an assembly comprising:
a needle unit comprising n hollow needles, wherein n is greater than one (‘185 claim 1);
a flow cell unit comprising m flow cells, wherein m is greater than one, each flow cell having an input and an output, and a test surface on which ligands can be provided located between the input and output (‘185 claim 1), 
a first selector valve unit which is fluidly connected between the needle unit  and flow cell unit, and wherein said first selector valve unit is configured so that it is operable to selectively fluidly connect any one of the n hollow needles with said m flow cells in said flow cell unit (‘185 claim 1: moving sample fluids, from each of said n hollow needles respectively, into all said m flow cells, so that said sample fluids flow consecutively through the same flow cells; ‘185 claim 2: a switching valve unit); 
a pumping means which is selectively operable to provide negative pressure (‘185 claim 13: a second pumping means which can be selectively configured to provide positive pressure or negative pressure); 
a second selector valve unit which is fluidly connected between said pumping means, and the output of each flow cell (‘185 claim 13: a third selector valve unit which is arranged between the second pumping means and respective m outputs of the m flow cells).

Regarding claim 4, ‘185 teaches an assembly wherein the second selector valve unit comprises at least m valves, wherein m is the number of flow cells in the flow cell unit, and wherein each valve is fluidly connected to an output of a respective flow cell (‘185 claim 13: a third selector valve unit which is arranged between the second pumping means and respective m outputs of the m flow cells), and 
wherein the selector valve unit can be arranged in m+1 different configurations wherein said m+1 different configurations comprise, at least, a configuration wherein each of said m valves are opened, and configurations wherein only one of said m valves are opened and the other valves are closed (‘185 claim 13: the third selector valve unit is configured to selectively fluidly connect the second pumping means with one or more of said m outputs of the m flow cells).

Regarding claim 5, ‘185 teaches an assembly further comprising one or more sensors which are configured to detect if molecules of a sample fluid which has been passed through a flow cell have become bound to ligands on the test surface of that flow cell (‘185 claims 23-24).

Regarding claim 6, ‘185 teaches an assembly the assembly further comprises a sample tray holder comprising a plurality of reservoirs, each reservoir defining a volume which can hold a fluid, and wherein each reservoir is configured such that a respective hollow needle of said needle unit can be selectively moved into the volume defined by the reservoir (‘185 claim 22: a respective well containing a sample fluid; sample fluids in said wells).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, and 22-24 of copending Application No. 16/772,185), as applied to claim 1 above, further in view of Hanson et al. (US4108602A)
Regarding claim 2, ‘185 teaches an assembly wherein the first selector valve unit comprises a plurality of inputs, each input fluidly connected to a respective needle of the needle unit as described according to claim 1 above.
‘185 does not specifically teach the assembly wherein the first selector valve has a single output, wherein the first selector valve is configured such that it can selectively fluidly connect any one of said inputs to the single output, so that fluid can flow from said input to said single output; and wherein the single output is fluidly connected to the respective inputs of all of said flow cells in said flow cell unit. 
Hanson teaches an automated sample changing chemical analysis system for sequentially analyzing a series of samples such as pharmaceutical chemical samples (Abstract).
In detail, Hanson teaches that a seven-way sample selector valve 12 is provided which is a step valve having seven sample access ports which communicate with the respective sample chambers 10a-10g through respective sample access tubes 14a-10g; in the seven positions of sample selector valve 12, the valve 12 provides communication between the respective sample access tubes 14a-14g and a single sample delivery conduit 16; the selector valve 12 is sequentially shifted from position to position by means of a step motor 18 (Fig. 1 and Col. 5, lns. 20-30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the third selector valve unit of ‘185, to incorporate a selector valve unit which has a single output, wherein the first selector valve is configured such that it can selectively fluidly connect any one of said inputs to the single output, so that fluid can flow from said input to said single output, as taught by Hanson, to arrive at the claimed invention. Doing so would provide an analysis system which is simplified in construction and wherein the required number of complex multiple-position selector valves and associated tubes is minimized as taught by Hanson (Hanson, Col. 2, lns. 26-36).
One of skill in the art would have a reasonable expectation of success in combining ‘185 with Hanson because both are directed to a device for sample distribution.
Regarding claim 3, ‘185 in view of Hanson teaches an assembly wherein the first selector valve comprises a movable conduit the movable conduit which can be moved into a plurality of different positions, in each position the conduit fluidly connects a respective one said inputs 4a-h to the single output 4' (Hanson, Fig. 1 shows the selector valve 12 comprises a movable conduit; and Col. 5, lns. 28-30: the selector valve 12 is sequentially shifted from position to position by means of a step motor 18).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/           Examiner, Art Unit 1677                                                                                                                                                                                             


/REBECCA M GIERE/           Primary Examiner, Art Unit 1677